Exhibit 10.17
SYMANTEC CORPORATION
2004 EQUITY INCENTIVE PLAN
As Adopted by the Board on July 20, 2004
and as amended thereafter
     1. Purpose. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent, Subsidiaries and
Affiliates, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Stock Appreciation Rights,
Restricted Stock Units, and Restricted Stock Awards. Capitalized terms not
defined in the text are defined in Section 25.
     2. Shares Subject to the Plan.
          2.1 Number of Shares Available. Subject to Sections 2.2 and 18, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be one hundred eight million (108,000,000) Shares plus up to
fifty-five million four hundred thousand (55,400,000) shares subject to awards
granted under the Company’s 1996 Equity Incentive Plan that cancel, forfeit
(e.g., upon the Participant’s Termination) or otherwise expire by their terms on
or following the adoption of this Plan.
          Any award other than an Option or a SAR shall reduce the number of
Shares available for issuance under this Plan by two Shares for every Share
issued. Subject to Sections 2.2 and 18, Shares that: (a) are subject to issuance
upon exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) are subject to an Award granted
hereunder but are forfeited or are repurchased by the Company at the original
issue price; or (c) are subject to an Award that otherwise terminates without
Shares being issued will again be available for grant and issuance in connection
with future Awards under this Plan. The following Shares may not again be made
available for future grant and issuance as Awards under the Plan: (i) Shares
that are withheld to pay the exercise or purchase price of an Award or to
satisfy any tax withholding obligations in connection with an Award, (ii) Shares
not issued or delivered as a result of the net settlement of an outstanding
Option or SAR or (iii) shares of the Company’s Common Stock repurchased on the
open market with the proceeds of an Option exercise price. At all times the
Company shall reserve and keep available a sufficient number of Shares as shall
be required to satisfy the requirements of all outstanding Awards granted under
this Plan.
          2.2 Adjustment of Shares. In the event that the number of outstanding
Shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration or there is a change in
the corporate structure (including, without limitation, a spin-off), then (a)
the number of Shares reserved for issuance under this Plan, (b) the Exercise
Prices of and number of Shares subject to outstanding Options, (c) the number of
Shares that may be granted pursuant to Section 3 below, and (d) the Purchase
Price and number of Shares subject to other outstanding Awards, including
Restricted Stock Awards, will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided, however, that fractions of a Share
will not be issued but will be rounded down to the nearest whole Share, and may
be replaced by a cash payment equal to the Fair Market Value of such fraction of
a Share, as determined by the Committee.
     3. Eligibility. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors of the Company or any Parent, Subsidiary or Affiliate of the
Company; provided such consultants, contractors and advisors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction. No person will be eligible to receive more than
2,000,000 Shares in any calendar year under this Plan, pursuant to the grant of
Awards hereunder, of which no more than 400,000 Shares shall be covered by
Awards of Restricted Stock and Restricted Stock Units, other than new employees
of the Company or of a Parent or Subsidiary of the Company (including new
employees who are also officers and directors of the Company or any Parent or
Subsidiary of the Company), who are eligible to receive up to a maximum of
3,000,000 Shares in the calendar year in which they commence their employment,
of which no more than 600,000 Shares shall be covered by Awards of

 



--------------------------------------------------------------------------------



 



Restricted Stock and Restricted Stock Units. For purposes of these limits only,
each Restricted Stock Unit settled in Shares (but not those settled in cash),
shall be deemed to cover one Share. A person may be granted more than one Award
under this Plan.
     4. Administration.
          4.1 Committee Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. Without
limitation, the Committee will have the authority to:
               (a) construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;
               (b) prescribe, amend and rescind rules and regulations relating
to this Plan or any Award;
               (c) select persons to receive Awards;
               (d) determine the form and terms of Awards;
               (e) determine the number of Shares or other consideration subject
to Awards;
               (f) determine whether Awards will be granted singly, in
combination with, in tandem with, in replacement of, or as alternatives to,
other Awards under this Plan or any other incentive or compensation plan of the
Company or any Parent, Subsidiary or Affiliate of the Company;
               (g) grant waivers of Plan or Award conditions;
               (h) determine the vesting, exercisability and payment of Awards;
               (i) correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;
               (j) amend any Award Agreements executed in connection with this
Plan;
               (k) determine whether an Award has been earned; and
               (l) make all other determinations necessary or advisable for the
administration of this Plan.
          4.2 Committee Discretion. Any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. To
the extent permitted by applicable laws, the Committee may delegate to one or
more officers of the Company the authority to grant an Award under this Plan to
Participants who are not Insiders of the Company.
          4.3 Section 162(m), Rule 16b-3 and Stock Exchange Requirements. If two
or more members of the Board are Outside Directors, the Committee will be
comprised of at least two (2) members of the Board, at least two (2) of whom are
Outside Directors. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to officers and directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of
Rule 16b-3. In addition, the Plan will be administered in a manner that complies
with any applicable Nasdaq Global Select Market or stock exchange listing
requirements.

2



--------------------------------------------------------------------------------



 



     5. Options. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option (subject to
Section 5.4 below), the circumstances upon and the period during which the
Option may be exercised, and all other terms and conditions of the Option,
subject to the following:
          5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. To the extent that any Option
designated as an ISO in the Award Agreement fails to qualify as such under
applicable law, it shall be treated instead as a NQSO.
          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless a later
date is otherwise specified by the Committee at the time it acts to approve the
grant. The Stock Option Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.
          5.3 Exercise Period. Options will be exercisable within the times or
upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for the exercise of Options to become exercisable at one time or from time to
time, periodically or otherwise (including, without limitation, the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares as the Committee determines.
          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted and may not be less than 100% of the
Fair Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 10 of this Plan.
          5.5 Method of Exercise. Options may be exercised only by delivery to
the Company of a written or electronic notice or agreement of stock option
exercise (the “Exercise Agreement”) in a form approved by the Committee (which
need not be the same for each Participant), stating the number of Shares being
purchased, the restrictions imposed on the Shares purchased under such Exercise
Agreement, if any, and such representations and agreements regarding
Participant’s investment intent and access to information and other matters, if
any, as may be required or desirable by the Company to comply with applicable
securities laws, together with payment in full of the Exercise Price for the
number of Shares being purchased and all applicable withholding taxes.
          5.6 Termination. Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:
               (a) If the Participant is Terminated for any reason except death
or Disability, then the Participant may exercise such Participant’s Options only
to the extent that such Options are vested and exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.
               (b) If the Participant is Terminated because of Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than because of Participant’s death or disability), then
Participant’s Options may be exercised only to the extent that such Options are
vested and

3



--------------------------------------------------------------------------------



 



exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.
          5.7 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent Participant from exercising
the Option for the full number of Shares for which it is then exercisable.
          5.8 Limitations on ISOs. The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISOs are exercisable
for the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company or any Affiliate,
Parent or Subsidiary of the Company) will not exceed $100,000. If the Fair
Market Value of Shares on the date of grant with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year exceeds
$100,000, then the Options for the first $100,000 worth of Shares to become
exercisable in such calendar year will be ISOs and the Options for the amount in
excess of $100,000 that become exercisable in that calendar year will be NQSOs.
In the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date of this Plan to provide for a different limit on the
Fair Market Value of Shares permitted to be subject to ISOs, such different
limit will be automatically incorporated herein and will apply to any Options
granted after the effective date of such amendment.
          5.9 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that (a) any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted; (b) any outstanding ISO that is modified,
extended, renewed or otherwise altered will be treated in accordance with
Section 424(h) of the Code; and (c) notwithstanding anything to the contrary
elsewhere in the Plan, the Company is subject to Section 21.2 below with respect
to any proposal to reprice outstanding Options.
          5.10 No Disqualification. Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISOs will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.
     6. Non-Employee Director Equity Awards.
          6.1 Types of Awards. All Awards other than ISOs may be granted to
non-employee directors under this Plan. Awards granted pursuant to this
Section 6 may be automatically made pursuant to a policy adopted by the Board
(as such policy may be amended from time to time by the Board) or made from time
to time as determined in the discretion of the Board, or, if the authority to
grant Awards to non-employee directors has been delegated by the Board, the
Committee.
          6.2 Eligibility. Awards granted pursuant to this Section 6 shall be
granted only to non-employee directors. Any non-employee director, including
without limitation any non-employee director who is appointed as a member to the
Board, will be eligible to receive an Award under this Section 6.
          6.3 Vesting, Exercisability and Settlement. Except as set forth in
Section 18, Awards granted pursuant to Section 6 shall vest, become exercisable
and be settled as determined by the Board or, if the authority to make such
determinations has been delegated by the Board, the Committee. With respect to
Options and SARs, the exercise price of such Award granted to non-employee
directors shall not be less than the Fair Market Value of the Shares at the time
such Award is granted.

4



--------------------------------------------------------------------------------



 



     7. Restricted Stock Awards. A Restricted Stock Award is an offer by the
Company to issue to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may be issued or purchase, the Purchase Price (if any), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:
          7.1 Restricted Stock Agreement. All purchases under a Restricted Stock
Award will be evidenced by a written agreement (the “Restricted Stock
Agreement”), which will be in substantially a form (which need not be the same
for each Participant) that the Committee shall from time to time approve, and
will comply with and be subject to the terms and conditions of the Plan. A
Participant can accept a Restricted Stock Award only by signing and delivering
to the Company the Restricted Stock Agreement, and full payment of the Purchase
Price (if any) and all applicable withholding taxes, at such time and on such
terms as required by the Committee. If the Participant does not accept the
Restricted Stock Award at such time and on such terms as required by the
Committee, then the offer of the Restricted Stock Award will terminate, unless
the Committee determines otherwise.
          7.2 Purchase Price. The Purchase Price (if any) for a Restricted Stock
Award will be determined by the Committee, and may be less than Fair Market
Value on the date the Restricted Stock Award is granted. Payment of the Purchase
Price must be made in accordance with Section 10 of this Plan and as permitted
in the Restricted Stock Agreement, and in accordance with any procedures
established by the Company.
          7.3 Terms of Restricted Stock Awards. Restricted Stock Awards will be
subject to all restrictions, if any, that the Committee may impose. These
restrictions may be based on completion of a specified period of service with
the Company and/or upon completion of the performance goals as set out in
advance in the Restricted Stock Agreement, which shall be in such form and
contain such provisions (which need not be the same for each Participant) as the
Committee shall from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. Prior to the grant of a
Restricted Stock Award, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Restricted Stock Award; (b)
select performance criteria, including if the Award is intended to qualify as
“performance-based compensation” under Code Section 162(m) from among the
Performance Factors, to be used to measure performance goals, if any; and
(c) determine the number of Shares that may be awarded to the Participant. For
Restricted Stock Awards intended to comply with the requirements of Section
162(m) of the Code, the performance goals will be determined at a time when the
achievement of the performance goals remains substantially uncertain and shall
otherwise be administered in a manner that complies with the requirements under
that statute. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Restricted Stock Awards that are subject to
different Performance Periods and having different performance goals and other
criteria.
          7.4 Termination During Vesting or Performance Period. Restricted Stock
Awards shall cease to vest immediately if a Participant is Terminated during the
vesting period or Performance Period applicable to the Award for any reason,
unless the Committee determines otherwise, and any unvested Shares subject to
such Restricted Stock Awards shall be subject to the Company’s right to
repurchase such Shares or otherwise to any forfeiture condition applicable to
the Award, as described in Section 14 of this Plan, if and as set forth in the
applicable Restricted Stock Agreement.
     8. Restricted Stock Units. A Restricted Stock Unit (or RSU) is an award
covering a number of Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock). A RSU may be awarded for past
services already rendered to the Company, or any Affiliate, Parent or Subsidiary
of the Company pursuant to an Award Agreement (the “RSU Agreement”) that will be
in such form (which need not be the same for each Participant) as the Committee
will from time to time approve, and will comply with and be subject to the
following:
          8.1 Terms of RSUs. RSUs may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Affiliate, Parent or Subsidiary and/or individual performance factors
or upon such other criteria as the Committee may determine. The Committee will
determine all terms of each RSU including, without limitation: the number of
Shares subject to each RSU, the time or times during which each RSU shall vest
and the RSU be settled, the consideration to be distributed on such settlement,
and the effect on each RSU of its holder’s Termination. A RSU may be awarded
upon satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the

5



--------------------------------------------------------------------------------



 



“Performance RSU Agreement”) that will be in such form (which need not be the
same for each Participant) as the Committee will from time to time approve, and
will comply with and be subject to the terms and conditions of this Plan. If the
RSU is being earned upon the satisfaction of performance goals pursuant to a
Performance RSU Agreement, then the Committee will: (a) determine the nature,
length and starting date of any Performance Period for each RSU; (b) select
performance criteria, including if the Award is intended to qualify as
“performance-based compensation” under Code Section 162(m) from among the
Performance Factors, to be used to measure performance goals, if any; and
(c) determine the number of Shares deemed subject to the RSU. For RSUs intended
to comply with the requirements of Section 162(m) of the Code, the performance
goals will be determined at a time when the achievement of the performance goals
remains substantially uncertain and shall otherwise be administered in a manner
that complies with the requirements under that statute. Prior to settlement of
any RSU earned upon the satisfaction of performance goals pursuant to a
Performance RSU Agreement, the Committee shall determine the extent to which
such RSU has been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to RSUs that are subject to different
Performance Periods and different performance goals and other criteria. The
number of Shares may be fixed or may vary in accordance with such performance
goals and criteria as may be determined by the Committee. The Committee may
adjust the performance goals applicable to the RSUs to take into account changes
in law and accounting or tax rules and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships.
          8.2 Form and Timing of Exercise. The portion of a RSU being settled
may be paid currently or on a deferred basis with such interest or dividend
equivalent, if any, as the Committee may determine. Payment may be made in the
form of cash or whole Shares or a combination thereof, either in a lump sum
payment or in installments, all as the Committee will determine.
     9. Stock Appreciation Rights. A Stock Appreciation Right (or SAR) is an
award that may be exercised for cash or Shares (which may consist of Restricted
Stock), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of settlement over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. A SAR may be awarded for past services already rendered to the Company,
or any Parent or Subsidiary of the Company pursuant to an Award Agreement (the
“SAR Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the following:
          9.1 Terms of SARs. SARs may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Parent or Subsidiary and/or individual performance factors or upon such
other criteria as the Committee may determine. The Committee will determine all
terms of each SAR including, without limitation: the number of Shares deemed
subject to each SAR, the time or times during which each SAR may be settled, the
consideration to be distributed on settlement, and the effect on each SAR of its
holder’s Termination. The Exercise Price of a SAR will be determined by the
Committee when the SAR is granted and may not be less than 100% of the Fair
Market Value of the Shares on the date of grant. A SAR may be awarded upon
satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the “Performance SAR Agreement”) that
will be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. If the SAR is being earned upon the
satisfaction of performance goals pursuant to a Performance SAR Agreement, then
the Committee will: (a) determine the nature, length and starting date of any
Performance Period for each SAR; (b) select performance criteria, including if
the Award is intended to qualify as “performance-based compensation” under Code
Section 162(m) from among the Performance Factors, to be used to measure
performance goals, if any; and (c) determine the number of Shares deemed subject
to the SAR. Prior to exercise of any SAR earned upon the satisfaction of
performance goals pursuant to a Performance SAR Agreement, the Committee shall
determine the extent to which such SAR has been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Periods and different performance
goals and other criteria. The number of Shares may be fixed or may vary in
accordance with such performance goals and criteria as may be determined by the
Committee. The Committee may adjust the performance goals applicable to the SARs
to take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships. Notwithstanding anything to the contrary elsewhere in
the Plan, the Company is subject to Section 21.2 below with respect to any
proposal to

6



--------------------------------------------------------------------------------



 



reprice outstanding SARs. The term of a SAR shall be ten (10) years from the
date the SAR is awarded or such shorter term as may be provided in the Award
Agreement.
          9.2 Form and Timing of Settlement. The portion of a SAR being settled
may be paid currently or on a deferred basis with such interest or dividend
equivalent, if any, as the Committee may determine. Payment may be made in the
form of cash or whole Shares or a combination thereof, either in a lump sum
payment or in installments, all as the Committee will determine.
     10. Payment for Share Purchases. Payment for Shares purchased pursuant to
this Plan may be made in cash, by check or by wire transfer or, where expressly
approved for the Participant by the Committee and where permitted by law:
          (a) by cancellation of indebtedness of the Company to the Participant;
          (b) by surrender of shares that either: (1) have been owned by
Participant for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Participant in the public market;
          (c) cashless “net exercise” arrangement pursuant to which the Company
will reduce the number of Shares issued upon exercise by the largest whole
number of Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price; provided that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
exercise price not satisfied by such reduction in the number of whole Shares to
be issued;
          (d) by waiver of compensation due or accrued to the Participant for
services rendered;
          (e) with respect only to purchases upon exercise of an Option, and
provided that a public market for the Company’s stock exists, through a “same
day sale” commitment from the Participant and a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby the
Participant irrevocably elects to exercise the Option and to sell a portion of
the Shares so purchased to pay for the Exercise Price and any applicable
withholding obligations, and whereby the FINRA Dealer irrevocably commits upon
receipt of such Shares to forward the Exercise Price directly to the Company;
          (f) by such other consideration and method of payment as permitted by
the Committee and applicable law; or
          (g) by any combination of the foregoing.
     11. Withholding Taxes.
          11.1 Withholding Generally. It shall be a condition to the grant of an
Award under this Plan that the Participant satisfy any tax withholding or
similar obligations applicable to the Award that may be legally imposed upon the
Participant. Whenever Awards are to be granted or Shares are to be issued in
satisfaction of Awards granted under this Plan, the Participant shall make such
arrangements as the Company may require to remit to the Company an amount
sufficient to satisfy federal, state, local, or foreign withholding tax
requirements prior to the delivery of any Award Agreement or certificate or
certificates for Award Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
          11.2 Stock Withholding. When, under applicable tax laws, a Participant
incurs tax liability in connection with the grant, exercise or vesting of any
Award that is subject to tax withholding and the Participant is obligated to pay
the Company the amount required to be withheld, the Committee may allow the
Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld,

7



--------------------------------------------------------------------------------



 



determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”). All elections by a Participant to have Shares withheld for
this purpose will be made in writing in a form and during a period acceptable to
the Committee.
     12. Privileges of Stock Ownership; Voting and Dividends. Except to the
extent that the Committee grants an RSU that entitles the Participant to credit
for dividends paid on Award Shares prior to the date such Shares are issued to
the Participant (as reflected in the RSU Agreement), no Participant will have
any of the rights of a stockholder with respect to any Shares until the Shares
are issued to the Participant. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are restricted stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the restricted stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s original Purchase
Price or otherwise forfeited to the Company.
     13. Transferability. Awards granted under this Plan, and any interest
therein, will not be transferable or assignable by Participant, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution or as consistent with the specific
Plan and Award Agreement provisions relating thereto. All Awards shall be
exercisable: (i) during the Participant’s lifetime, only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.
     14. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Shares that are not vested held by a Participant
following such Participant’s Termination at any time specified after the
Participant’s Termination Date, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s original Exercise Price or Purchase Price, as
the case may be. Alternatively, at the discretion of the Committee, Award Shares
issued to the Participant for which the Participant did not pay any Exercise or
Purchase Price may be forfeited to the Company on such terms and conditions as
may be specified in the Award Agreement. All certificates for Shares or other
securities delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.
     15. Escrow; Pledge of Shares. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.
     16. Exchange and Buyout of Awards. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. This Section shall not be construed to defeat
the requirements of Section 21.2 with respect to any proposed repricing of
Options or SARs.
     17. Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation, and no
liability for failure, to issue Shares or deliver certificates for Shares under
this Plan prior to: (a) obtaining any approvals from governmental agencies that
the Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no

8



--------------------------------------------------------------------------------



 



obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.
     18. Corporate Transactions.
          18.1 Assumption or Replacement of Awards by Successor. In the event of
(a) a dissolution or liquidation of the Company, (b) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company (other than any stockholder
which merges (or which owns or controls another corporation which merges) with
the Company in such merger) cease to own their shares or other equity interests
in the Company, (d) the sale of substantially all of the assets of the Company,
or (e) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company
from or by the stockholders of the Company), any or all outstanding Awards may
be assumed, converted or replaced by the successor corporation (if any), which
assumption, conversion or replacement will be binding on all Participants, or
the successor corporation may substitute equivalent awards or provide
substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards);
provided that, unless otherwise determined by the Board, all Awards granted
pursuant to Section 6 shall accelerate and be fully vested upon such merger,
consolidation or corporate transaction. In the event such successor corporation
(if any) fails to assume or substitute Awards pursuant to a transaction
described in this Subsection 18.1, all such Awards will expire on such
transaction at such time and on such conditions as the Board shall determine.
          18.2 Other Treatment of Awards. Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 18, in the event
of the occurrence of any transaction described in Section 18.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”
          18.3 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.
     19. No Obligation to Employ; Accelerated Expiration of Award for Harmful
Act. Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent, Subsidiary
or Affiliate of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.
Notwithstanding anything to the contrary herein, if a Participant is Terminated
because of such Participant’s actual or alleged commitment of a criminal act or
an intentional tort and the Company (or an employee of the Company) is the
victim or object of such criminal act or intentional tort or such criminal act
or intentional tort results, in the reasonable opinion of the Company, in
liability, loss, damage or injury to the Company, then, at the Company’s
election, Participant’s Awards shall not be exercisable or settleable and shall
terminate and expire upon the Participant’s Termination Date. Termination by the
Company based on a Participant’s alleged commitment of a criminal act or an
intentional tort shall be based on a reasonable investigation of the facts and a
determination by the Company that a

9



--------------------------------------------------------------------------------



 



preponderance of the evidence discovered in such investigation indicates that
such Participant is guilty of such criminal act or intentional tort.
     20. Compliance with Section 409A. Notwithstanding anything to the contrary
contained herein, to the extent that the Committee determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under applicable law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”). Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that a Participant holding
an Award that constitutes “deferred compensation” under Section 409A and the
Guidance is a “specified employee” at the time of his or her “separation from
service” (as each is defined under Section 409A and applicable Guidance), no
distribution or payment of any amount shall be made before a date that is six
(6) months following the date of such Participant’s separation from service or,
if earlier, the date of the Participant’s death within such six (6) month
period.
     21. Certain Stockholder Approval Matters.
          21.1 Plan Effectiveness; Increasing Plan Shares. This Plan became
effective on July 20, 2004 (the “Effective Date”). Any amendment to this Plan
increasing the number of Shares available for issuance hereunder shall be
approved by the stockholders of the Company, consistent with applicable laws,
within twelve (12) months before or after the effective date of such amendment
(“Amendment Effective Date”). Upon the Amendment Effective Date, the Board may
grant Awards covering such additional Shares pursuant to this Plan; provided,
however, that: (a) no Option granted pursuant to such increase in the number of
Shares subject to this Plan approved by the Board may be exercised prior to the
time such increase has been approved by the stockholders of the Company; and
(b) in the event that stockholder approval of any such amendment increasing the
number of Shares subject to this Plan is not obtained, all Awards covering such
additional Shares granted hereunder will be canceled, any Shares issued pursuant
to any Award will be canceled, and any purchase of Shares hereunder will be
rescinded.
          21.2 Repricing Matters. Except in connection with a corporate
transaction involving the Company (including without limitation any stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification, reorganization, merger, consolidation, split-up,
spin-off or exchange of shares), the terms of outstanding Awards may not without
stockholder approval be amended to reduce the exercise price of outstanding
Options or SARs, or to cancel outstanding Options or SARs in exchange either for
(a) cash, or (b) new Options, SARS or other Awards with an exercise price that
is less than the exercise price of the original (cancelled) Options or SARs.
     22. Term of Plan. Unless earlier terminated as provided herein, this Plan
will terminate on July 20, 2014.
     23. Amendment or Termination of Plan. The Board may at any time terminate
or amend this Plan in any respect, including without limitation amendment of
Section 6 of this Plan; provided, however, that the Board will not, without the
approval of the stockholders of the Company, amend this Plan to increase the
number of shares that may be issued under this Plan, change the designation of
employees or class of employees eligible for participation in this Plan, take
any action in conflict with Section 21.2 above, or otherwise materially modify a
provision of the Plan if such modification requires stockholder approval under
the applicable rules and regulations of the Nasdaq Market.
     24. Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

10



--------------------------------------------------------------------------------



 



     25. Definitions. As used in this Plan, the following terms will have the
following meanings:
     “Affiliate” means any corporation that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.
     “Award” means any award under this Plan, including any Option, Stock
Appreciation Right, Restricted Stock Unit, or Restricted Stock Award.
     “Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
     “Board” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the committee appointed by the Board to administer this
Plan, or if no such committee is appointed, the Board.
     “Company” means Symantec Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.
     “Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exercise Price” means the price at which a holder of an Option may
purchase the Shares issuable upon exercise of the Option, and in the case of a
Stock Appreciation Right the value specified on the date of grant that is
subtracted from the Fair Market Value when such Stock Appreciation Right is
settled.
     “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:
     (a) if such Common Stock is then quoted on the Nasdaq Global Select Market,
the Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Market”), its closing price on the Nasdaq Market on the date of determination as
reported in The Wall Street Journal;
     (b) if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;
     (c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal; or
     (d) if none of the foregoing is applicable, by the Committee in good faith.
     “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.
     “Outside Director” shall mean a person who satisfies the requirements of an
“outside director” as set forth in regulations promulgated under Section 162(m)
of the Code.

11



--------------------------------------------------------------------------------



 



     “Option” means an award of an option to purchase Shares pursuant to
Section 5.
     “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if at the time of the granting of
an Award under this Plan, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
     “Participant” means a person who receives an Award under this Plan.
     “Performance Factors” means the factors selected by the Committee from
among the following measures to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:
     (1) Net revenue and/or net revenue growth;
     (2) Earnings before income taxes and amortization and/or earnings before
income taxes and amortization growth;
     (3) Operating income and/or operating income growth;
     (4) Net income and/or net income growth;
     (5) Earnings per share and/or earnings per share growth;
     (6) Total stockholder return and/or total stockholder return growth;
     (7) Return on equity;
     (8) Operating cash flow return on income;
     (9) Adjusted operating cash flow return on income;
     (10) Economic value added; and
     (11) Individual business goals or criteria that can be objectively
specified in a manner that complies with Section 162(m).
     “Performance Period” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for Restricted Stock Awards.
     “Plan” means this Symantec Corporation 2004 Equity Incentive Plan, as
amended from time to time.
     “Purchase Price” means the price to be paid for Shares acquired under this
Plan pursuant to an Award other than an Option.
     “Restricted Stock Award” means an award of Shares pursuant to Section 7.
     “Restricted Stock Unit” or “RSU” means an award of Shares pursuant to
Section 8.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means shares of the Company’s Common Stock reserved for issuance
under this Plan, as adjusted pursuant to Sections 2 and 18, and any successor
security.
     “Stock Appreciation Right” or “SAR” means an Award, granted pursuant to
Section 9.

12



--------------------------------------------------------------------------------



 



     “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting of
the Award, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
     “Termination” or “Terminated” means, for purposes of this Plan with respect
to a Participant, that the Participant has for any reason ceased to provide
services as an employee, director, consultant, independent contractor or advisor
to the Company or a Parent, Subsidiary or Affiliate of the Company, except in
the case of sick leave, military leave, or any other leave of absence approved
by the Committee, provided that such leave is for a period of not more than
ninety (90) days, or reinstatement upon the expiration of such leave is
guaranteed by contract or statute. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

13



--------------------------------------------------------------------------------



 



SYMANTEC CORPORATION
STOCK OPTION GRANT — TERMS AND CONDITIONS
          1. Grant of Option. Symantec Corporation, a Delaware corporation, (the
“Company”), hereby grants to the optionee named in the Stock Option Grant
(“Optionee”) an option (this “Option”) to purchase the total number of shares
subject to the Option set forth in the Stock Option Grant (the “Shares”) at the
exercise price per Share set forth in the Stock Option Grant (the “Exercise
Price”), subject to all of the terms and conditions set forth in this Terms and
Conditions of Stock Option Grant and the Stock Option Grant (collectively, the
“Grant”) and in the Company’s 2004 Equity Incentive Plan (the “Plan”).
          For U.S. taxpayers, if designated as an incentive stock option in the
Stock Option Grant, this Option is intended to qualify as an “incentive stock
option” (“ISO”) within the meaning of Section 422 of the Internal Revenue Code
of 1986 (the “Code”). If not so designated, this Option shall be a nonqualified
stock option (“NQSO”).
          2. Exercise Period of Option. Subject to the terms and conditions set
forth in this Grant and in the Plan, Optionee may exercise this Option in whole
or in part for any Vested Shares, as determined in accordance with Section 8
hereof; provided, however, that this Option shall expire and terminate on the
expiration date set forth in the Stock Option Grant (the “Expiration Date”), or
earlier, as provided in Section 4 hereof, and must be exercised, if at all, on
or before the Expiration Date.
          3. Restrictions on Exercise. Exercise of this Option is subject to the
following limitations:
               (a) This Option may not be exercised unless such exercise is in
compliance with the Securities Act of 1933, as amended, and all applicable U.S.
state and local securities laws, as they are in effect on the date of exercise.
               (b) This Option may not be exercised until the Plan, or any
required increase in the number of shares authorized under the Plan, is approved
by the stockholders of the Company.
               (c) The exercise of this option may be subject to additional
conditions and/or restrictions as set forth in the Company’s Insider Trading
Policy, as in effect from time to time.
          4. Termination of Option. Except as provided below in this Section,
this Option shall terminate and may not be exercised if Optionee ceases to
provide services as an employee, director, consultant, independent contractor or
advisor to the Company or a Parent, Subsidiary or Affiliate of the Company (each
as defined in the Plan), except in the case of sick leave, military leave, or
any other leave of absence approved by the committee appointed by the Company’s
Board of Directors (the “Board”) to administer the Plan (the “Committee”) or by
any person designated by the Committee, provided that such leave is for a period
of not more than ninety days, or reinstatement upon the expiration of such leave
is guaranteed by contract or statute. The Committee or its designee will have
sole discretion to determine whether an Optionee has ceased to provide services
and the effective date on which Optionee ceased to provide services (the
“Termination Date”).
               (a) If Optionee ceases to provide services to the Company or any
Parent, Subsidiary or Affiliate of the Company for any reason except death or
disability, Optionee may exercise this Option to the extent (and only to the
extent) that it would have been exercisable upon the Termination Date, within
three months after the Termination Date, but in any event no later than the
Expiration Date.
               (b) If Optionee ceases to provide services to the Company or any
Parent, Subsidiary or Affiliate of the Company because of the death or
disability of Optionee, within the meaning of Section 22(e) (3) of the Code, (or
Optionee dies within three months after Optionee ceases to provide services
other than because of such Optionee’s death or disability) the Option may be
exercised to the extent (and only to the extent) that it would have been
exercisable by Optionee on the Termination Date, by Optionee (or Optionee’s
legal representative) within twelve months after the Termination Date, but in
any event no later than the Expiration Date.
               (c) Notwithstanding anything to the contrary herein, if Optionee
ceases to provide services to the Company or any Parent, Subsidiary or Affiliate
of the Company because of Optionee’s actual or alleged commitment of a criminal
act or an intentional tort and the Company (or an employee of the Company) is
the victim or object of such criminal act or intentional tort or such criminal
act or intentional tort results, in the reasonable opinion of the Company, in

 



--------------------------------------------------------------------------------



 



liability, loss, damage or injury to the Company, then, at the Company’s
election, this Option shall not be exercisable and shall terminate upon
Optionee’s Termination Date. Termination by the Company based on Optionee’s
alleged commitment of a criminal act or an intentional tort shall be based on a
reasonable investigation of the facts and a determination by the Company that a
preponderance of the evidence discovered in such investigation indicates that
Optionee is guilty of such criminal act or intentional tort.
Nothing in this Grant or in the Plan shall confer on Optionee any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company, or limit in any
way the right of the Company or any Parent, Subsidiary or Affiliate of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without cause.
          5. Manner of Exercise.
               (a) This Option shall be exercisable by delivery to the Company
of an executed written Notice of Intent to Exercise Stock Option in such form or
forms as may be approved by the Company (the “Exercise Agreement”), which shall
set forth Optionee’s election to exercise this Option, the number of Shares
being purchased, any restrictions imposed on the Shares and such other
representations and agreements regarding Optionee’s investment intent and access
to information as may be required by the Company to comply with applicable
securities laws.
               (b) Such Exercise Agreement shall be accompanied by full payment
of the Exercise Price for the Shares being purchased (i) in cash (by check or by
wire transfer); (ii) by surrender of shares of Common Stock of the Company that
have been owned by Optionee for more than six months (and which have been paid
for within the meaning of SEC Rule 144 and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares) or were obtained by Optionee in the open public market,
having a Fair Market Value (as defined in the Plan) equal to the Exercise Price
of the Option; (iii) provided that a public market for the Company’s stock
exists, through a “same day sale” commitment from Optionee and a broker-dealer
approved by the Company that is a member of the National Association of
Securities Dealers (an “NASD Dealer”) whereby Optionee irrevocably elects to
exercise the Option and to sell a portion of the Shares so purchased to pay for
the Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company; or (iv) by
any combination of the foregoing.
               (c) Withholding Taxes. Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or make adequate provision for any
applicable U.S. federal, state and/or local withholding obligations of the
Company.
               (d) Issuance of Shares. Provided that such notice and payment are
in form and substance satisfactory to counsel for the Company, the Company shall
cause the Shares to be issued in the name of Optionee or Optionee’s legal
representative or assignee.
          6. Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee pursuant to this Grant is an ISO, and if Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO on or
before the later of (1) the date which is two years after the Grant Date, or
(2) the date one year after exercise of the ISO with respect to which the Shares
are to be sold or disposed, Optionee shall immediately notify the Company in
writing of such disposition. Optionee acknowledges and agrees that Optionee may
be subject to income tax withholding by the Company on the compensation income
recognized by Optionee from any such early disposition by payment in cash or out
of the current wages or other earnings payable to Optionee.
          7. Nontransferability of Option. This Option may not be transferred in
any manner other than by will or by the law of descent and distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, successors and
assigns of Optionee.
          8. Vesting Schedule. Until the Termination Date, the shares subject to
this option shall vest in accordance with the vesting schedule set forth in the
Stock Option Grant. Shares that are vested pursuant to the vesting schedule set
forth in the Stock Option Grant are “Vested Shares” and are exercisable
hereunder.
          9. Compliance with Laws and Regulations. The exercise of this Option
and the issuance of Shares shall be subject to compliance by the Company and
Optionee with all applicable requirements of U.S. federal and state, and local
securities laws and with all applicable requirements of any stock exchange or
national market system on which the Company’s Common Stock may be listed at the
time of such issuance. Optionee understands that the Company is under no
obligation to register or qualify the Shares with the Securities and Exchange
Commission, any U.S. state or local securities

-2-



--------------------------------------------------------------------------------



 



commission or any stock exchange or national market system on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
          10. Adjustments. The number of Shares subject to this Option and the
Exercise Price per share are subject to adjustment pursuant to Section 2.2 of
the Plan. In the event of a transaction described in Section 18.1 of the Plan,
this Option may be assumed, converted or replaced by the successor corporation
(if any), which assumption, conversion or replacement will be binding on
Optionee, or the successor corporation may substitute an equivalent award or
provide substantially similar consideration to Optionee as was provided to
stockholders (after taking into account the existing provisions of the Option).
In the event such successor corporation (if any) fails to assume this Option or
substitute an equivalent award pursuant to a corporate transaction, this Option
will expire on such transaction at such time and on such conditions as the Board
shall determine.
          11. Interpretation. Any dispute regarding the interpretation hereof or
of the Plan shall be submitted by Optionee or the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and on Optionee.
          12. Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, options
granted under the Plan or future options that may be granted under the Plan
(including, without limitation, disclosures that may be required by the
Securities and Exchange Commission) by electronic means or to request Optionee’s
consent to participate in the Plan by electronic means. Optionee hereby consents
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
          13. Governing Law. The interpretation, performance and enforcement of
this Grant shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Grant, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Grant is made and/or to be performed.
          14. Notices. Any notice required to be given or delivered to the
Company under the terms of this Grant shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated in the Stock Option Grant or to
such other address as such party may designate in writing from time to time to
the Company. All notices shall be deemed to have been given or delivered upon:
personal delivery; three days after deposit in the United States mail by
certified or registered mail (return receipt requested); one business day after
deposit with any return receipt express courier (prepaid); or one business day
after transmission by facsimile, rapifax or telecopier.
          15. Entire Agreement. The Plan, the Exercise Agreement, and the
Appendices are incorporated in this Grant by reference. In the event of any
conflict between the terms of this Grant and the Plan, the terms of the Plan
shall apply. This Grant constitutes the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.
          16. Appendices. Notwithstanding any provisions in this Grant, the
Option shall be subject the terms and conditions set forth in the Appendices to
this Grant. Moreover, if Optionee relocates to one of the countries included in
the Appendix B, the special terms and conditions for such country will apply to
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendices constitute part of
this Grant.
          17. Imposition of Other Requirements. In addition, the Company
reserves the right to impose other requirements on the Option and the Shares
purchased upon exercise of the Option, to the extent the Company determines it
is necessary or advisable in order to comply with local laws or facilitate the
administration of the Plan, and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
***

-3-



--------------------------------------------------------------------------------



 



NOTICE OF INTENT TO EXERCISE STOCK OPTION
(SYMANTEC LOGO) [f51300f5130001.gif]
SYMANTEC CORPORATION
20330 Stevens Creek Blvd.
Cupertino, CA 95014
DATE: ___\ ___\ ___
PURSUANT to the Stock Option Grants (detailed below) granted to me by Symantec
Corporation (the “Company”), I hereby notify the company that I wish to exercise
my right to purchase shares of common stock as described in the table below. I
acknowledge that I have received, read and understood a copy of the Plan and the
Grant Agreement, and that such are incorporated herein by reference.

                                                      Taxes     Grant   Grant  
Option Type   Option Price   Number   Total   Due   Total Due to Number   Date  
(NQ or ISO)   Per Share   of Shares   Option Price   (NQ Only)   Symantec
 
                           
 
                           
 
          TOTALS                



.___   I do not wish to sell the shares at this time. Payment for these shares
will be made in a manner as defined in and allowed by the Plan and the Company.
Please deliver the shares to the following mailing address:        
 



o   I am not a Company Insider.   o   I am a Company Insider and have received
pre-clearance approval from Art Courville in the Company’s Legal Department.

           
 
   
Name
  Signature
 
           
Address
   
 
   
Social Security or Employee ID No:
 
  Office Location:
 
     
Daytime Telephone Number:
 
  Home Telephone Number:
 



Fax this form to the attention of “Stock Administration” in the Cupertino
office, not to your broker.
Stock Administration Fax Number: (408) 517-8118.

 



--------------------------------------------------------------------------------



 



SYMANTEC CORPORATION
FORM OF RSU AWARD AGREEMENT
RECITALS
A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates.
B. The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this RSU Agreement is executed pursuant to, and
is intended to carry out the purposes of, the Plan in connection with the
Company’s issuance of rights in respect of Common Stock in the form of
Restricted Stock Units (each, a “RSU”).
C. All capitalized terms in this RSU Agreement shall have the meaning assigned
to them in Appendix A attached hereto. All undefined terms shall have the
meaning assigned to them in the Plan.
     NOW, THEREFORE, it is hereby agreed as follows:
1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
RSUs under the Plan. Each RSU represents the right to receive one share of
Common Stock on the vesting date of that RSU (each, a “Share”), subject to the
provisions of this RSU Agreement (including any Appendices hereto). The number
of shares of Common Stock subject to this Award, the applicable vesting schedule
for the RSUs and the Shares, the dates on which those vested Shares shall be
issued to Participant and the remaining terms and conditions governing this
Award shall be as set forth in this RSU Agreement.
AWARD SUMMARY

     
Award Date and Number of Shares Subject to Award:
  As set forth in the Notice of Agreement.
 
   
Vesting Schedule:
  The Shares shall vest pursuant to the schedule set forth on Appendix B hereto.

The Shares allocated to each applicable vesting date shall vest on that date
only if the employment of the Participant has not Terminated as of such date,
and no additional Shares shall vest following the Participant’s Termination.
 
   
Issuance Schedule
  The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule shall be issuable as set forth in Paragraph 6. However, the
actual number of vested Shares to be issued will be subject to the provisions of
Paragraph 7 pursuant to which the applicable withholding taxes are to be
collected.

2. Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this RSU Agreement and the
Plan.

 



--------------------------------------------------------------------------------



 



3. Cessation of Service. Should the Participant’s service as an employee,
director, consultant, independent contractor or advisor to the Company or a
Parent, Subsidiary or an Affiliate of the Company be Terminated for any reason
(whether or not in breach of local labor laws) prior to vesting in one or more
Shares subject to this Award, then the RSUs covering such unvested Shares will
be immediately thereafter cancelled, the Participant shall cease to have any
right or entitlement to receive any Shares under those cancelled RSUs and the
Participant’s right to receive RSUs and vest under the Plan, if any, will
terminate effective as of the date that the Participant is no longer actively
providing service; in no event will the Participant’s service be extended by any
notice period mandated under local law (e.g., active service would not include a
period of “garden leave” or similar period pursuant to local law). For purposes
of service, transfer of employment between the Company and any Subsidiary or
Affiliate shall not constitute Termination of Service. The Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
providing service for purposes of the Plan.
4. Corporate Transaction.
a. In the event of a Corporate Transaction, any or all outstanding RSUs subject
to this RSU Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the RSUs).
b. In the event such successor corporation (if any) fails to assume this Award
or substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant
to a Corporate Transaction, this Award will expire on such transaction at such
time and on such conditions as the Board shall determine.
c. Any action taken pursuant to clauses (a) or (b) above must either
(i) preserve the exemption of these RSUs from Section 409A of the Code or
(ii) comply with Section 409A of the Code.
d. This RSU Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
5. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.]
6. Issuance of Shares of Common Stock.
a. As soon as practicable following the applicable vesting date of any portion
of the RSU (including the date (if any) on which vesting of any portion of this
RSU accelerates), the Company shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the applicable number of
underlying shares of Common Stock that so vested, subject, however, to the
provisions of Paragraph 7 pursuant to which the applicable withholding taxes are
to be collected. In no event shall the date of settlement (meaning the date that
shares of Common Stock are issued) be later than two and one half (21/2) months
after the later of (i) the end of the

2



--------------------------------------------------------------------------------



 



Company’s fiscal year in which the applicable vesting date occurs or (ii) the
end of the calendar year in which the applicable vesting date occurs.
Notwithstanding the foregoing, RSUs granted to non-employee directors pursuant
to Section 6 of the Plan shall be settled within 30 days after vesting.
b. If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any units that otherwise would have been settled during the first six months
following the Participant’s separation from service will instead be settled
during the seventh month following the Participant’s separation from service,
unless the settlement of those units is exempt from Section 409A of the Code.
c. In no event shall fractional Shares be issued.
d. The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the RSUs until the Award
holder becomes the record holder of those Shares following their actual issuance
and after the satisfaction of the Tax Obligations (as defined below).
7. Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by (1) in the event the RSU is to be settled in
part in cash rather than settled in full in Shares, withholding from the cash to
be distributed to the Participant in settlement of this Award, (2) permitting
the Participant to enter into a “same day sale” commitment with a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby the Participant irrevocably elects to sell a portion of the
Shares to be delivered under the Award to satisfy the applicable Tax Obligations
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the proceeds necessary to satisfy the Tax Obligations directly to the
Company and/or its Affiliates, and (3) withholding Shares that are otherwise to
be issued and delivered to the Participant under this Award in satisfaction of
the Tax Obligations; provided, however, that the amount of the Shares so
withheld pursuant to alternative (3) shall not exceed the amount necessary to
satisfy the required Tax Obligations using the minimum statutory withholding
rates that are applicable to this kind of income. In addition, to the extent
this Award is not settled in cash, the Company is authorized to satisfy any Tax
Obligations by withholding for the Tax Obligations from wages and other cash
compensation payable to the Participant or by causing the Participant to tender
a cash payment to the Company if the Committee determines in good faith at the
time the Tax Obligations arises that withholding pursuant to the foregoing
alternatives (2) and (3) above are not in the best interest of the Company or
the Participant. In the event the Tax Obligations arises prior to the delivery
to the Participant of Common Stock or it is determined after the delivery of
Shares or other property that the amount of the Tax Obligations was greater than
the amount withheld by the Company and/or any Affiliate, the Participant shall
indemnify and hold the Company and its Affiliates harmless from any failure by
the Company and/or any Affiliate to withhold the proper amount. The Company may
refuse to deliver the Shares if the Participant fails to comply with the
Participant’s obligations in connection with the Tax Obligations as described in
this Paragraph 7.

3



--------------------------------------------------------------------------------



 



8. Compliance with Laws and Regulations.
a. The issuance of shares of Common Stock pursuant to the RSU shall be subject
to compliance by the Company and the Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or an established market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
b. The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
9. Successors and Assigns. Except to the extent otherwise provided in this RSU
Agreement, the provisions of this RSU Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.
10. Notices. Any notice required to be given or delivered to the Company under
the terms of this RSU Agreement shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this RSU Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
11. Construction. This RSU Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the terms of this
RSU Agreement and the Plan, the terms of the Plan shall apply. All decisions of
the Committee with respect to any question or issue arising under the Plan or
this RSU Agreement shall be conclusive and binding on all persons having an
interest in the RSU.
12. Governing Law. The interpretation, performance and enforcement of this RSU
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the RSU Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
13. Excess Shares. If the Shares covered by this RSU Agreement exceed, as of the
date the RSU is granted, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Award shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
14. Employment at Will. Nothing in this RSU Agreement or in the Plan shall
confer upon Participant any right to continue in the employment of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Parent or Subsidiary employing or

4



--------------------------------------------------------------------------------



 



retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s service with the Company at any
time for any reason, with or without cause.
15. Severability. The provisions of this RSU Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, RSUs granted under
the Plan or future RSUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require me to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this RSU Agreement on this
           date of                             , 200   .

            SYMANTEC CORPORATION
      By:   -s- Randall H. Reed [f51300f5130002.gif]         Title:   VP,
Accounting Compliance        Address:   20330 Stevens Creek Blvd.
Cupertino, CA 95014     

            PARTICIPANT
            Signature:        Address:               

6



--------------------------------------------------------------------------------



 



         

APPENDIX A
DEFINITIONS
     The following definitions shall be in effect under the Agreement:
1. Agreement shall mean this RSU Agreement.
2. Award shall mean the award of RSUs made to the Participant pursuant to the
terms of this RSU Agreement.
3. Award Date shall mean the date the RSUs are awarded to Participant pursuant
to the RSU Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.
4. Code shall mean the Internal Revenue Code of 1986, as amended.
5. Corporate Transaction shall mean

  (a)   a dissolution or liquidation of the Company,     (b)   a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under the Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants),     (c)   a merger in which the Company is the surviving
corporation but after which the stockholders of the Company (other than any
stockholder which merges (or which owns or controls another corporation which
merges) with the Company in such merger) cease to own their shares or other
equity interests in the Company,     (d)   the sale of substantially all of the
assets of the Company, or     (e)   any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company from or by the stockholders of the Company).

6. Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.
7. Notice of Agreement shall mean such notice as provided by the Stock
Administration Department of the Company, or such other applicable department of
the Company, providing Participant with notice of the issuance of a RSU award
pursuant to the Plan and terms of this RSU Agreement.

A-1



--------------------------------------------------------------------------------



 



8. Participant shall mean the person named in the Notice of Agreement relating
to the RSUs covered by this Agreement.
9. Plan shall mean the Company’s 2004 Equity Incentive Plan, as the same may be
amended from time to time.

A-2



--------------------------------------------------------------------------------



 



APPENDIX B
VESTING SCHEDULE

B-1



--------------------------------------------------------------------------------



 



APPENDIX C
ADDITIONAL PROVISIONS
1. Nature of the Grant. In signing this RSU Agreement, the Participant
acknowledges that:
     a. the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this RSU Agreement;
     b. the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;
     c. all decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of the Company;
     d. the Participant’s participation in the Plan is voluntary;
     e. the Participant’s participation in the Plan will not create a right to
further employment with the Company or the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate Participant’s service at any time with or without cause;
     f. RSUs are an extraordinary item that do not constitute compensation of
any kind for services of any kind rendered to the Company or to the Employer,
and RSUs are outside the scope of the Participant’s employment contract, if any;
     g. RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
     h. in the event that Participant is not an employee of the Company, the
grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RSUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company;
     i. the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
     j. if the Participant receives Shares upon vesting, the value of such
Shares acquired on vesting of RSUs may increase or decrease in value; and
     k. in consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
Termination of the Participant’s service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have

C-1



--------------------------------------------------------------------------------



 



arisen, then, by signing this RSU Agreement, the Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim.
2. Data Privacy Notice and Consent.
     a. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this RSU Agreement by and among, as applicable,
the Employer, the Company, its Parent, its Subsidiaries and its Affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
     b. The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of Common Stock awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
     c. The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the RSUs may be deposited. The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan. The Participant understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
3. Language. If the Participant has received this RSU Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

C-2